SCHOTT, Judge,
concurring.
The major problem in this case is much the same as the one we considered in McCreary v. Commercial U. Ins. Co., 372 So.2d 745 (La.App. 4th Cir. 1979) in which plaintiff was awarded $75,000 as damages resulting from a November, 1975, accident, even though he was in an accident in February, 1976, which could have caused the injuries he attributed to the first accident. We concluded that the determination of causation was within the province of the *618jury and the instructions given to the jury were correct. We noted that the jury’s decision was ultimately based on their belief of plaintiff’s testimony and that the validity of the opinions of plaintiff’s physicians likewise depended upon plaintiff’s credibility.
Likewise, it seems to me that the jury based its verdict on their belief of plaintiff, and the doctors’ opinions are only valid if plaintiff’s statements to them were true. The jury accepted the statements and it is not within our province to substitute our judgment for the jury’s in this connection.